Citation Nr: 0706081	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-44 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.
 
3.  Entitlement to service connection for tinnitus

4.  Entitlement to service connection for high blood pressure

5.  Entitlement to service connection for arthritis of the 
right wrist, right knee, and lumbar spine.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Los Angeles, California, that denied the benefits 
sought on appeal.  


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  

Credible corroborating evidence of the veteran's claimed 
stressors is needed in order to properly adjudicate this 
claim.  In a September 2006 letter the veteran described that 
on two occasions, once in February 1968 and once in June 
1968, the enemy blew up their ammunition depot.  Also in the 
letter, the veteran stated he was volunteered by the 199th 
Infantry Brigade to participate in cleaning up body bags as 
well as burning feces and other matter in large chemical 
drums.  Additionally, the veteran contends that he and his 
fellow soldiers received hair cuts and close shaves with a 
straight razor from a barber who was later discovered to be 
Vietcong.  The veteran recounted some of these incidents in 
an October 2004 letter to the RO as well.  However, the 
claims file does not contain appropriate verification of 
these incidents.  In order to properly adjudicate this claim, 
these incidents must be verified.

As to the veteran's claims for service connection for 
bilateral hearing loss, tinnitus, high blood pressure, and 
arthritis of the right wrist, right knee, and lumbar spine, a 
review of the file also reveals a need for further 
development.

At the July 2006 hearing, the veteran testified that he has 
received treatment for his bilateral hearing loss, tinnitus, 
and high blood pressure through Kaiser Permanente since the 
1970s.  While there are some records from Kaiser associated 
with the file, they are sparse and many are associated with 
the veteran's prostate problems.  Given the length of time 
the veteran has been receiving treatment, it seems that many 
more records from Kaiser should be in the claims file.  Once 
in October 2003 VA requested records from Kaiser.  This 
effort does not satisfy VA's duty to assist, particularly 
because since this time, the veteran has stated he continues 
to receive treatment through Kaiser and made an effort 
himself to obtain the missing records but was unable to do 
so.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in 
obtaining records outside the custody of the federal 
government as "an initial request for the records, and, if 
the records are not received, at least one follow-up 
request."  VA must again attempt to obtain these records.

At the September 2006 hearing the veteran further testified 
he has received treatment for his arthritis at a VA treatment 
center.   No VA treatment records are associated with the 
file.

Also, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice and assistance requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to the effective date 
of an award in an increased rating claim.  Notice needs to be 
provided to the veteran in this regard. 



Accordingly, the case is REMANDED to the RO, via the AMC in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  The following actions are required:

1.  Ask the veteran to provide any 
additional specifics about the stressors 
he has claimed, particularly dates 
related to the incident with the barber 
that could be verified.

Thereafter, contact CURR and attempt to 
independently verify the veteran's 
stressors as described in his September 
2006 and October 2004 letters. (Note: 
CURR is now called the U. S. Army and 
Joint Services Records Research Center 
(JSRRC)).  In particular, attempt to 
verify the blowing up of the ammunitions 
depot in February 1968 and June 1968, 
that the veteran was volunteered for the 
199th Infantry Brigade for temporary 
duty, and the incident with the barber as 
described by the veteran in his September 
2006 letter. 

Following the receipt of a response from 
the JSRRC the RO should prepare a report 
detailing the nature of any stressor 
which is determined to be established by 
the record. If no stressor has been 
verified, the RO should so state in its 
report and associate the report with the 
claims file.

2.  Obtain from the veteran any 
additional authorization forms necessary 
to allow the RO to obtain private 
treatment records, to include records 
from all treatment provided by or through 
Kaiser Permanente, and any other private 
treatment he has received since discharge 
related to his claims.  Thereafter, the 
RO should attempt to obtain those 
records.  If, at the conclusion of an 
exhaustive search, records are not 
available, VA's efforts must be fully 
documented for the record.  Do not 
associate duplicate records with the 
file.

3.  Ask the veteran from which VA 
facilities he has received treatment 
related to his claims, and obtain and 
associate with the claims file any and 
all such records.

4.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional information and to afford due process. 
No inference should be drawn regarding the final disposition 
of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





 Department of Veterans Affairs


